Bloodworth, J.
1. No error was committed in overruling the demurrer to the petition.
2. This suit was not on a quantum meruit, but on an express contract for commissions for a fixed amount, to wit, $250; hence it was error, warranting the grant of a new trial, for the court, over proper and timely objections, to allow evidence that the services of the plaintiffs in procuring a purchaser for the" property were “reasonably worth the sum of $100, and that the usual commission allowed real-estate agents was five per cent.”

Judgment reversed.


Broyles, P. J., and Luhe, J., concur. Luhe, J., was designated in place of Harwell, J., who was disqualified.

Complaint; from city court of LaGrange — Judge Harwell. December 21, 1917.
M. U. Mooty, for plaintiff in error.
Dulce Davis, Hatton Lovejoy, contra. '